Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.: 001-34839 Electromed, Inc. (Exact name of Registrant as specified in its charter) Minnesota 41-1732920 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 500 Sixth Avenue NW, New Prague, MN (Address of principal executive offices) (952) 758-9299 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock $0.01 par value Nasdaq Capital Market (Title of each class) (Name of each exchange on whichregistered) Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☒
